DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 21, 25, 29, 30 are objected to because of the following informalities:  “the light element” should be amended to recite – the at least one light element --.  Appropriate correction is required.

Claims 28, 31-32 and 36 are objected to because of the following informalities:  “the light elements” should be amended to recite – the at least one light element --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 37 recites the limitation "the at least one light" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hildwein (5,490,843) in view of Branch (20040143169).

	As to claim 21, Hildwein discloses: A surgical access system (figures 4-7), comprising: an outer sheath (62) defined by a proximal end and a distal end and having a lumen extending between the proximal end and distal end (lumen that 54 enters, see figure 5); an obturator (54) defined by a first end and a second end and having a distal tip (56) disposed on the second end of the obturator, wherein the obturator is removably received within the outer sheath such that the distal tip is configured to protrude proximally from the distal end of the outer sheath when in an introducing configuration (see figures 4-7). 

In the same filed of endeavor, namely medical treatment devices, Branch teaches at least one light element (light element inside 12/52/38) disposed within a housing (12/52/38) secured to a proximal end face of an outer sheath (see figure 1, secured via 38) such that the housing is positioned above the lumen of the outer sheath, wherein the light element provides light to a surgical corridor via the outer sheath (see figure 1). Examiner notes the claim does not require the entire housing to be above the sheath, thus since 38 is above the sheath as seen in figure 1, the claim is met.
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to add the light source assembly to the outer sheath and to have modified the outer sheath of Hildwein to enable the light assembly to work properly as taught by Branch to illuminate the surgical space (abstract). Examiner notes light element is seen as everything inside the housing and 50. When the combination is made, the entire light assembly will be added to the assembly of Hildwein. When the combination is made, the entire light assembly will be added to the device of Hildwein. 

As to claim 24, the combination of Hildwein and Branch disclose the invention of claim 21, the combination further discloses: wherein the housing includes an opening (opening in 38) that axially aligns with the lumen of the outer sheath to allow for the 

As to claim 25, the combination of Hildwein and Branch disclose the invention of claim 21, the combination fails to directly disclose: wherein at least a portion of the outer sheath is frosted to reflect light from the light element. However, branch does disclose that the outer tube can be opaque to limit light transmission (0017). Using an Opaque tube to limit light transmission is seen as an equivalent structure to using a frosty tube. Therefore, because these two light suppressing structures were art equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the opaque color tube for a frosty tube to limit light emission out of a tube. 

As to claim 26, the combination of Hildwein and Branch disclose the invention of claim 21, the combination further discloses: wherein the proximal end of the outer sheath includes a locating member (38) that operatively connects the housing to the outer sheath in a predetermined position. Examiner notes 38 acts as a locating member because it is a visual indicator of where the light elements are located. 

As to claim 27, the combination of Hildwein and Branch disclose the invention of claim 26, the combination further discloses: wherein the locating member extends outwardly from an outer periphery of the proximal end of the outer sheath (see figure 1 of Branch).



As to claim 29, the combination of Hildwein and Branch disclose the invention of claim 28, the combination further discloses: wherein each light element is electrically connected to a remote power source (power source that 12 is attached to).

As to claim 30, the combination of Hildwein and Branch disclose the invention of claim 21, the combination further discloses: wherein the light from the light element is directed from the proximal end of the outer sheath down the lumen of the outer sheath (see figure 1 of Branch).

Claim 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branch (20040143169) in view of Hildwein (5,490,843).

As to claim 21, Branch discloses: A surgical access system (system of figure 1), comprising: an outer sheath (14) defined by a proximal end and a distal end and having a lumen (24) extending between the proximal end and distal end; at least one light element (light element within 12/52/38) disposed within a housing (12/52/38) secured to a proximal end face of the outer sheath (via 38, see figure 1), such that the hosuing is 
Branch fails to directly disclose: an obturator defined by a first end and a second end and having a distal tip disposed on the second end of the obturator, wherein the obturator is removably received within the outer sheath such that the distal tip is configured to protrude proximally from the distal end of the outer sheath when in an introducing configuration. Examiner notes the working channel 24 is able to accommodate any tool needed for a procedure.
In the same field of endeavor, namely medical treatment devices, Hildwein teaches its well-known to use Obturators (54) inside working channels of outer sheaths to manipulate tissue at a target site. 
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to use the obturator of Hildwein with the outer sheath of Branch to enable a user to manipulate tissue at a target site. 

Claims 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branch (20040143169) and Hildwein (5,490,843) as applied to claim 21 above, further in view of Jacobsen (20100188492).

As to claim 31 and 32, the combination of Branch and Hildwein disclose the invention of claim 21, the combination fails to directly disclose: (claim 31) wherein the light elements are LED lights or (claim 32) wherein the light elements are configured to emit different combinations of frequencies of light that cooperate with fluorescing dyes.

It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to modify the lighting mechanism of Branch to include LED lights that can change frequency to enable the user to adjust the light based on the treatment being performed. Examiner notes when the combination is made, the resulting device will be structured to emit different combinations of frequencies of light that cooperate with fluorescing dyes.

Claims 21, 23 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over an alternate interpretation of Hildwein (5,490,843) in view of Branch (20040143169).

As to claim 21, Hildwein discloses: A surgical access system (figures 4-7), comprising: an outer sheath (62) defined by a proximal end and a distal end and having a lumen extending between the proximal end and distal end (lumen that 54 enters, see figure 5); an obturator (54) defined by a first end and a second end and having a distal tip (56) disposed on the second end of the obturator, wherein the obturator is removably received within the outer sheath such that the distal tip is configured to protrude proximally from the distal end of the outer sheath when in an introducing configuration (see figures 4-7). 

In the same filed of endeavor, namely medical treatment devices, Branch teaches at least one light element (light element 50 inside 12/52) disposed within a housing (12/52) secured to a proximal end face of an outer sheath (see figure 1, secured via 38), wherein the light element provides light to a surgical corridor via the outer sheath (see figure 1). 
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to add the light source assembly to the outer sheath and to have modified the outer sheath of Hildwein to enable the light assembly to work properly as taught by Branch to illuminate the surgical space (abstract). Examiner notes light elements are seen as 50. When the combination is made, the entire light assembly will be added to the assembly of Hildwein. When the combination is made, the entire light assembly will be added to the device of Hildwein.
The combination does not expressly disclose that the housing (12/52) the housing is positioned above the lumen of the outer sheath. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to position the housing in such a way to be above the lumen of the outer sheath since there are only a finite number of predictable solutions. Either housing is below the lumen, above the lumen or at the same level as the lumen. Branch shows that the housing is capable of being above the lumen (when 52 is manipulated to be § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 23, the combination of Hildwein and Branch disclose the invention of claim 21, the combination further discloses: a selectively movable attachment mechanism (38) configured to selectively attach the housing to the proximal end face (see figurer 1 of Branch).

As to claim 35, the combination of Hildwein and Branch disclose the invention of claim 21, the combination further discloses: wherein the outer sheath includes a manipulation ring (38) mounted to the proximal end of the outer sheath (see figure 1 of Branch).

As to claim 36, the combination of Hildwein and Branch disclose the invention of claim 35, the combination further discloses: wherein the light elements are mounted adjacent to the manipulation ring (see figure 1 of Branch).


Hildwein fails to directly disclose: at least one light element disposed within a housing that is secured to a manipulation ring operatively connected to the proximal end of the outer sheath, wherein the at least one light element is oriented within the housing such that the at least one light is positioned above the lumen of the outer sheath so as to direct light down through the lumen of the outer sheath.
In the same filed of endeavor, namely medical treatment devices, Branch teaches: at least one light element (50) disposed within a housing (12/52) that is secured to a manipulation ring (38) operatively connected to the proximal end of a outer sheath (14), wherein the at least one light element is oriented within the housing such that the at least one light is positioned above the lumen of the outer sheath so as to direct light down through the lumen of the outer sheath (see figure 1 of Branch).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to add the light source assembly to the outer sheath and to have modified the outer sheath of Hildwein to enable the light assembly to work properly as taught by Branch to illuminate the surgical space (abstract). Examiner notes light .

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. As to applicant arguments regarding claim 21 in that Branch teaches a lighting element 60 within the working channel and thus does not read on the claimed invention, Examiner disagrees. The claim has not clarified where the working channel begins and ends. Examiner notes the claim only requires the housing to be above the lumen, not the entire light assembly. The light element, which is disposed in the housing, is located above the lumen. Furthermore, the claim does not require the entire light element to be within the housing. As such, the examiner is taking the portion that the light element with is within the housing is located above the working channel as explained above. As to the argument regarding claim 26 in that element 52 is not a locating member, examiner disagrees. Examiner has not explained why the structure of the claimed locating member and element 52 are different in any way. Regardless, element 38 is not seen as the locating member because it serves as a visual indicator for the user. As to the argument regarding claim 37, as recited above, the claim only requires the housing to be above the lumen, not the entire light assembly. The light element, which is disposed in the housing, is located above the lumen. Furthermore, the claim does not require the entire light element to be within the housing. As such, the examiner is taking the portion that the light element within the housing is located above .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771